     Case 8:21-cv-00381-KKM-JSS Document 1 Filed 02/18/21 Page 1 of 3 PageID 1




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                      Case No.: 8:21-cv-381

SHIETH EVANS

                Plaintiff,

v.

ASCENDANT HOLIDAYS, LLC and
MONTEREY FINANCIAL SERVICES LLC

                Defendants.
                                               /

                             DEFENDANTS’ NOTICE OF REMOVAL

         Defendants Monterey Financial Services, LLC (“Monterey) and Ascendant Holidays, LLC

(“AH”) (collectively “Defendants”), by filing this Notice of Removal, hereby remove the above-

entitled action from the County Court in and for Hillsborough County, Florida, on the basis of

federal question jurisdiction and pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.

         In support of the Notice of Removal Defendant asserts the following:

         1.     On or about January 21, 2021, Defendant Monterey was served with a Complaint

related to a civil action filed by Plaintiff Shieth Evans (“Plaintiff”) in the County Court in and for

Hillsborough County, Florida, Civil Division. Plaintiff served AH on January 20, 2021. The

proceeding is entitled and captioned Shieth Evans v. Ascendant Holidays LLC, et al., Case No.:20-

CC-094886.

         2.     The above-referenced Complaint was filed in the County Court in and for

Hillsborough County, Florida, on December 29, 2020.

         3.     Plaintiff contends she is a resident of the Hillsborough County, Florida.



                                                   1
  Case 8:21-cv-00381-KKM-JSS Document 1 Filed 02/18/21 Page 2 of 3 PageID 2




       4.      Defendant Monterey is a California limited liability company with a principal place

of business in the State of California.

       5.       Defendants desire to exercise their right to remove the state court action under 28

U.S.C. § 1441(a), which provides in pertinent part:

               Except as otherwise expressly provided by Act of Congress, any
               civil action brought in a State court of which the district courts of
               the United States have original jurisdiction, may be removed by the
               defendant or the defendants, to the district court of the United States
               for the district and division embracing the place where such action
               is pending.

       6.      Plaintiff’s Complaint alleges that Defendant Monterey violated, inter alia, the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.

       7.      Given the allegations in the Complaint that Defendant Monterey violated the

FDCPA, this Court, pursuant to 28 U.S.C. § 1331, has subject matter jurisdiction over the

allegations in the Complaint.

       8.      Thus, the state court action may be removed to this Court by Defendants in

accordance with the provisions of 28 U.S.C. § 1441(a) because this is a civil action pending within

the jurisdiction of the United States District Court for the Middle District of Florida, and because

the allegations made by the Plaintiff allege violations of the FDCPA.

       9.      This Notice of Removal is filed with this Court within thirty (30) days after Plaintiff

served on Defendants in the above-styled action and is, therefore, timely pursuant to 28 U.S.C. §

1446(b).

       10.     Pursuant to 28 U.S.C. § 1441(a), venue is proper because Hillsborough County lies

within the Middle District of Florida.

       11.     Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint served on Defendant

Monterey is attached as Exhibit A. As this is a small claims matter, there is no docket sheet.

                                                 2
  Case 8:21-cv-00381-KKM-JSS Document 1 Filed 02/18/21 Page 3 of 3 PageID 3




       12.     A Civil Cover Sheet is attached hereto as Exhibit B.

       13.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

contemporaneously being filed with the County Court in and for Hillsborough County, Florida,

and served on Plaintiff. By serving a copy of this Notice of Removal on Plaintiff, Defendants are

giving Plaintiff proper notice of this removal.

       14.     Defendants reserve the right to amend or supplement this Notice of Removal and

further reserve the right to raise all defenses and objections.

       WHEREFORE, Defendants respectfully request that the above-entitled action be removed

from the County in and for Hillsborough County, Florida, to the United States District for the

Middle District of Florida for all further proceedings.

Dated: February 18, 2021
                                       LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                       /s Christopher Walker
                                       Christopher Walker, Esq.
                                       FBN: 114793
                                       10151 Deerwood Park Blvd.
                                       Bldg. 300, Suite 300
                                       Jacksonville, FL 32256
                                       P: 904-660-0020
                                       F: 904-660-0029
                                       E: cwalker@lippes.com
                                       Attorneys for Defendant Monterey Financial
                                       Services LLC


                                       /s Marty A. Stone
                                       Marty A. Stone, Esq.
                                       Law Office of M.A. Stone, LLC
                                       14142 Amelia Island Way
                                       Orlando, FL 32828
                                       P: 321-4433-4643
                                       F: 888-506-6155
                                       E: mstone@maslaw.net
                                       Attorney for Defendant Ascendant Holidays, LLC



                                                  3
